Exhibit 10.30

 

LANDRY’S RESTAURANTS, INC.

RESTRICTED STOCK GRANT AGREEMENT

 

Landry’s Restaurants, Inc., a Delaware corporation (the “Company”), in
accordance with the provisions of Section 4(j) of the Personal Service and
Employment Agreement entered into effective as of January 1, 2003 by and between
the Company and Tilman J. Fertitta, (the “Employment Agreement”) hereby grants
to Tilman J. Fertitta (the “Participant”) an award of 100,000 shares of common
stock of the Company, par value $0.01 per share, (the “Awarded Shares”), subject
to the terms and conditions of this Landry’s Restaurants, Inc. Restricted Stock
Grant Agreement (the “Agreement”).

 

1. Date of Transfer of Awarded Shares. The date of transfer of the Awarded
Shares to the Participant is                              (the “Date of Grant”).

 

2. Definitions. Capitalized terms used herein shall have the meanings assigned
to such terms in this Section 2 or in the Employment Agreement, even if the
Employment Agreement is no longer in force and effect.

 

  (a) “Board’ means the board of directors of the Company.

 

  (b) “Termination of Service” means the cessation of Participant’s employment
as an employee of the Company and its subsidiaries for any reason other than
death, Disability, or a Termination Event.

 

  (c) “Permitted Transfer” means any of the following transfers that comply with
Section 16 of this Agreement: (i) any transfer of Awarded Shares to the Company,
(ii) a transfer of Awarded Shares to the spouse (or former spouse), children or
grandchildren of the Participant (“Immediate Family Members”), or (iii) a
transfer of Awarded Shares to a trust or trusts for the exclusive benefit of
such Immediate Family Members, provided that in each case, a Permitted
Transferee executes a counterpart of this Agreement in order to be bound
thereby.

 

  (d) “Permitted Transferee” means the recipient of a Permitted Transfer
described in Sections 2(c)(ii) or (iii).

 

3. Vesting. The vesting of the Awarded Shares as set forth in this Section 3
shall be conditioned upon the Participant’s future performance of services.

 

  (a) Except as otherwise provided herein or any other applicable provision of
this Agreement, one hundred percent (100%) of the Awarded Shares shall vest on
                        ;

 

  (b) Notwithstanding the foregoing, vesting of the Awarded Shares shall be
accelerated, and one hundred percent (100%) of the Awarded Shares shall be fully
vested on the date of a Termination Event or on the date of the Participant’s
death or Disability.

 

 

1



--------------------------------------------------------------------------------

4. Forfeiture of Awarded Shares. Awarded Shares that are not vested in
accordance with Section 3 shall be forfeited on the date of the Participant’s
Termination of Service. Upon forfeiture, all of Participant’s rights with
respect to the forfeited Awarded Shares shall cease and terminate, without any
further obligations on the part of the Company.

 

5. Restrictions on Awarded Shares. Awarded Shares that are not vested in
accordance with Section 3 and which are subject to forfeiture in accordance with
Section 4 shall be subject to the terms, conditions, provisions, and limitations
of this Section 5.

 

  (a) Transfer Restrictions. From the Date of Grant until the date the Awarded
Shares are vested in accordance with Section 3 and no longer subject to
forfeiture in accordance with Section 4 (the “Restriction Period”), neither the
Participant nor any Permitted Transferee shall be permitted to sell, transfer,
pledge, hypothecate, assign, grant any option to purchase, make any short sale
of, or otherwise dispose of or encumber any of the Awarded Shares. Any such
transfer, disposition, or encumbrance shall be null and void ab initio.
Notwithstanding the foregoing, the Participant or a Permitted Transferee may
engage in a Permitted Transfer. Upon any forfeiture, all rights of a Participant
or Permitted Transferee with respect to the forfeited Awarded Shares shall cease
and terminate, without any further obligation on the part of the Company.
Following any Permitted Transfer described in Sections 2(c)(ii) or (iii), the
Awarded Shares shall continue to be subject to the same terms and conditions as
were applicable immediately prior to transfer, provided that for all applicable
purposes of this Agreement the term “Participant” shall be deemed to include the
Permitted Transferee. The Company shall have no obligation to inform any
Permitted Transferee of the vesting or forfeiture of the Awarded Shares. Except
as otherwise provided in this Agreement, the Company shall have no obligation to
register with any federal or state securities commission or agency any Awarded
Shares that have been transferred by a Participant under this Section 5(a).

 

  (b) Rights of a Shareholder. During the Restriction Period or until forfeiture
of the nonvested Awarded Shares, the Participant shall have all of the rights of
a stockholder of the Company including the right to vote the Awarded Shares and
the right to receive dividends paid with respect thereto. Any stock dividends
paid with respect to Awarded Shares (whether vested or unvested) shall at all
times be treated as Awarded Shares and shall be subject to all restrictions
placed on Awarded Shares. Stock dividends paid with respect to unvested Awarded
Shares shall be unvested.

 

6. Delivery of Certificates. A certificate evidencing Awarded Shares that are
subject to forfeiture pursuant to Section 4 shall be retained by the Company.
Subject to the provisions of this Section 6, a certificate evidencing Awarded
Shares that are no longer subject to forfeiture under Section 4 shall be
delivered to the Participant at the Company’s principal place of business within
ten (10) business days after the Participant’s Awarded Shares are no longer
subject to forfeiture in accordance with Section 4.

 

 

2



--------------------------------------------------------------------------------

7. Taxes.

 

  (a) By execution of this Agreement, the Participant agrees that if the
Participant makes an election under Internal Revenue Code (the “Code”} Section
83(b) to include in income the value of the Awarded Shares received pursuant to
this Agreement, the Participant shall, in accordance with the regulations
promulgated under Code Section 83(b), provide the Company with written notice of
such election within ten (10) days following the transmittal of such election to
the Internal Revenue Service.

 

  (b) On or before the date on which the Participant is required to pay all
federal, state, and local income and employment taxes owing by the Participant
as a result of the vesting of the Awarded Shares pursuant to Section 3 (the
“Taxes”}, the Company shall pay to the Participant an amount equal to (i) the
Taxes, plus (ii) the additional amount (the “Gross-Up Payment”) necessary to
defray the Participant’s increased federal, state and local income and
employment tax liability arising from his receipt of the payments under
subparagraph (i) above and this subparagraph (ii), such that the net amount
retained by the Participant, after deduction of any federal, state and local
income and employment taxes imposed upon the Gross-Up Payment, shall be equal to
the Taxes. For purposes of determining the amount of the Taxes and the Gross-Up
Payment, the Participant shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation in the calendar year in which
the payment of the Taxes and the Gross-Up Payment are to be made and state and
local income taxes at the highest marginal rates of taxation in the state and
locality of the residence of the Participant on the date the Awarded Shares
vest, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.

 

8. Investment Representations. By the Participant’s execution hereof, the
Participant hereby acknowledges that the Awarded Shares have not been registered
under the Securities Act of 1933, as amended, or the rules and regulations
promulgated thereunder (the “Act”), or any other state or foreign securities
laws or regulations (“Blue Sky Laws”), and warrants and represents that he is
acquiring the Shares solely for his own account, solely for investment purposes
and not with a view to resale or distribution in violation of any federal or
state securities law, and that in addition to the other restrictions on transfer
set forth herein, no sale, transfer, assignment or other disposition of the
Shares acquired by the Participant shall be made unless registered under the Act
(and/or any other applicable Blue Sky Laws) or pursuant to an opinion of counsel
satisfactory to counsel for the Company that the proposed sale, transfer,
assignment, or other disposition may be consummated without violation of the Act
(and/or any other applicable Blue Sky Laws). The Participant acknowledges that
prior to the vesting of the Awarded Shares pursuant to Section 3, the Company
has no obligation to satisfy any of the conditions to Rule 144 promulgated under
the Act or otherwise to register any of the Awarded Shares so as to permit any
of the Shares to be publicly resold.

 

 

3



--------------------------------------------------------------------------------

9. Registration of Vested Awarded Shares. As soon as administratively possible
following the vesting of the Awarded Shares pursuant to Section 3, the Company
shall cause the Awarded Shares to be registered under the Act and/or otherwise
to be permitted to be publicly resold.

 

10. Participant’s Acknowledgments. The Participant hereby acknowledges and
agrees to accept as binding, conclusive, and final all decisions or
interpretations of the Board upon any questions arising under this Agreement.

 

11. Law Governing. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Texas (excluding any conflict of
laws rule or principle of Texas law that might refer the governance,
construction, or interpretation of this agreement to the laws of another state).

 

12. Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement, and this Agreement shall be construed in
all respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.

 

13. Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements that is set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Participant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.

 

14. No Right to Continued Employment. Subject to the Employment Agreement,
nothing in this Agreement shall confer upon the Participant any right with
respect to continuance of employment with the Company or any subsidiary or
affiliate, and nothing herein shall interfere with the right of the Company or
any subsidiary or affiliate to discharge the Participant at any time.

 

15. Entire Agreement. This Agreement supersedes any and all other prior
understandings and agreements, either oral or in writing, other than the
Employment Agreement, between the parties with respect to the subject matter
hereof and, along with the Employment Agreement, constitute the sole and only
agreements between the parties with respect to the said subject matter. All
prior negotiations and agreements between the parties with respect to the
subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement or the
Employment Agreement and that any agreement, statement or promise that is not
contained in this Agreement or the Employment Agreement shall not be valid or
binding or of any force or effect.

 

16. Parties Bound. The terms, provisions, and agreements that are contained in
this Agreement shall apply to, be binding upon, and inure to the benefit of the
parties and their respective

 

4



--------------------------------------------------------------------------------

heirs, executors, administrators, legal representatives, and permitted
successors and assigns, subject to the limitation on assignment expressly set
forth herein. No person or entity shall be permitted to acquire any Awarded
Shares without first executing and delivering an agreement in the form
satisfactory to the Company making such person or entity subject to the
restrictions contained in this Agreement and providing those representations set
forth in Sections 8 and 10 of this Agreement.

 

17. Modification. No change or modification of this Agreement shall be valid or
binding upon the parties unless the change or modification is in writing and
signed by the parties.

 

18. Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

 

19. Gender and Number. Words of any gender used in this Agreement shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.

 

20. Notice. All notices, requests, consents, and other communications required
or permitted hereunder shall be in writing and shall be delivered in person or
mailed by certified or registered mail return receipt requested; or by facsimile
with original sent by mail, which facsimile notice shall be deemed given when
transmitted so long as evidence of machine confirmation of such transmittal is
included with the original sent by mail, addressed as follows (or at such other
address for the parties as shall be specified by like notice):

 

  (a) if to the Company:

 

Landry’s Restaurants, Inc.

1510 West Loop South

Houston, TX 77027

  Attn: Steven L. Scheinthal, Esq.

Executive Vice President and General Counsel

Facsimile: 713.386.7070

 

  (b) if to the Participant or a Permitted Transferee, to the Participant’s
address as reflected on the signature page hereto or as the Participant shall
designate to the Company in writing in accordance with this Section 20.

 

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized person, and the Participant, to evidence his consent and
approval of all the terms hereof, has duly executed this Agreement, effective as
of             .

 

COMPANY:

LANDRY’S RESTAURANTS, INC.

By:              

Chairman Compensation Committee

 

PARTICIPANT: By:        

Tilman J. Fertitta

 

6